DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 May, 2021 is being considered by the examiner.
The Examiner will note that a copy of the associated PCT International Search Report was supplied by the Applicant on 27 May, 2021. However, this document has not been cited on the supplied information disclosure statement (see either the Applicant-supplied IDS or Examiner-annotated PTO/1449, attached to this Non-Final Office Action, at the Non-Patent Literature Documents section). 

Drawings
The drawings are objected to because: (1) Reference character, 16, shown in Fig. 1a, is positioned at the front of the illustrated building, while the description designates reference character, 16, as the internal space. See Specification at Page 5, Line 12. However, the references character seemingly designates the wall, it is suggested that a cut-away, or similar depiction to reference character/structure, 39, an internal control sensor, of the wall is depicted with 16 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "34" and "34a" have both been used to designate one or more lightening and overvoltage protection elements, which re preferably opto-couplers. See Specification at Page 9, Lines 22-28. As provided, the opto-coupler is a preferential structure to the one or more lightening and overvoltage protection elements, not a different structure. Due to this, the structures should have the same reference character designation, as they are understood, based on the specification, to be the same structure. It is suggested that the reference characters within the . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract of the disclosure is objected to because it utilizes implicit language, and contains more than 150 words.  Correction is required.  See MPEP § 608.01(b), and in particular § 1826, for guidelines for the preparation of patent abstracts.
The use of the terms “Bluetooth”, “ZigBee”, and “WiFi”, which are trade names or marks used in commerce, has been noted in this application. See Specification at Page 9, Line 13. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 5-6, 8-9, 11-19, 21-23 are objected to because of the following informalities:  
Claim 1 recites:
- arranging moisture measuring sensors (28) provided with an external measuring surface (28a) in the zones (12) of the external surface (14) of the building (100) for measuring a percentage of moisture on the external measuring surface (28a),”
, which should be corrected to:
- -  - arranging moisture measuring sensors (28) provided with an external measuring surface (28a) in the plurality of zones (12) of the external surface (14) of the building (100) for measuring a percentage of moisture on the external measuring surface (28a),- -.
Claim 1 recites:
“characterised by that the moisture measuring sensor (28) provided with the external measuring surface (28a), in addition to being adapted for measuring the percentage of moisture on the external measuring surface (28a), it is also adapted for measuring a percentage of drying rate, and in the course of the method:”
, wherein it appears, based on the context of the claims, that “it” refers to the moisture measuring sensor, such that the claim, in view of 37 CFR 1.71(a), should be corrected to:
- -  characterised by that the moisture measuring sensor (28) provided with the external measuring surface (28a), in addition to being adapted for measuring the percentage of moisture on the external measuring surface (28a), [[it]] the moisture measuring sensor is also adapted for measuring a percentage of drying rate, and in the course of the method:. - -
Claim 1 recites:
“- providing a plurality control programs stored in the central unit (3), which control programs store various first percentage of moisture values,”
, which should be corrected to:
of control programs stored in the central unit (3), which control programs store various first percentage of moisture values,- -
Claim 1 recites:
“- opening the valve (22) of the pipeline (20) of the nozzle (18) in the zone (12) of the moisture measuring sensor (28) if the first percentage of moisture value received is lower than the first percentage of moisture value stored in the selected control program,”
, which should be corrected to:
- -  - opening the valve (22) of the pipeline (20) of the nozzle (18) in [[the]] a given zone (12) of the moisture measuring sensor (28) if the first percentage of moisture value received is lower than the first percentage of moisture value stored in the selected control program, - -.
Claim 5 recites:
“characterised by arranging external and internal control sensor (38,39) outside of the building (100) and the zones (12) and in the internal space (16) of the building (100), which sensors (38, 39) are in a data connection with the central unit (3) and being capable of measuring temperature, and selecting the control program using the central unit (3) with consideration to the temperature data measured by the external and internal control sensors (38, 39).”
, which should be corrected to:
- -  characterised by arranging external and internal control sensor (38,39) outside of the building (100) and the plurality of zones (12) and in the internal space (16) of the building (100), which sensors (38, 39) are in a data connection with the central unit (30) and being capable of measuring temperature, and selecting the control program using the central unit (30) 
Claim 6 recites:
“characterised by arranging temperature sensors (4) in a data connection with the central unit (30) in the zones (12), and selecting the control program with consideration to the temperature data received from the temperature sensor (4) using the central unit (30).”
, which should be corrected to:
- -  characterised by arranging temperature sensors (4) in a data connection with the central unit (30) in the plurality of zones (12), and selecting the control program with consideration to the temperature data received from the temperature sensor (4) using the central unit (30).- -.
Claim 8 recites:
“characterised by providing a moisture measuring sensor (28) having a measuring surface (28a) with a coefficient of heat transmission, and/or spectral emissivity, and/or adsorption coefficient that corresponds to the coefficient of heat transmission, and/or spectral emissivity, and/or adsorption coefficient of the external surface (14) of the building (100).”
, which should be corrected to:
- -  characterised by providing a moisture measuring sensor (28) having a measuring surface (28a) with a coefficient of heat transmission, and/or spectral emissivity, and/or adsorption coefficient that corresponds to [[the]] a coefficient of heat transmission, and/or spectral emissivity, and/or adsorption coefficient of the external surface (14) of the building (100).- -.
Claim 9 recites:
characterised by the pipelines (20) being flexible, and arranging the pipelines (2) on the external surface (14) of the building (100) to permit the dilation, longitudinal and lateral movement of the pipelines (20).”
, which should be corrected to:
- -  characterised by the pipelines (20) being flexible, and arranging the pipelines (2) on the external surface (14) of the building (100) to permit [[the] a dilation, longitudinal and lateral movement of the pipelines (20).- -.
Claim 11 recites:
“- nozzles (18) arranged in zones (12) for moistening the zones (12) with a liquid spray,”
,which should be corrected to:
- -  - nozzles (18) arranged in the plurality of zones (12) for moistening the plurality of zones (12) with a liquid spray,- -.
Claim 11 recites:
“- moisture measuring sensors (28) provided with an external measuring surface (28a) arranged in the zones (12) for measuring a percentage of moisture of the external measuring surface (28a),”
,which should be corrected to:
- -  - moisture measuring sensors (28) provided with an external measuring surface (28a) arranged in the plurality of zones (12) for measuring a percentage of moisture of the external measuring surface (28a), - -.
Claim 11 recites:
“- an electronic central unit (30) in operational connection with the valves (22) and in data connection with the moisture measuring sensors (28) arranged in the zones (12), the electronic central unit (30) being suitable for receiving, processing and storing data, characterised by that the moisture measuring sensor (28) provided with the external measuring surface (28a) is adapted for measuring the percentage of drying rate of the external measuring surface (28a), and a plurality of control programs specifying first percentage of moisture values are stored in the central unit (30), which central unit (30) is configured to”
,which should be corrected to:
- -  - an electronic central unit (30) in operational connection with the valves (22) and in data connection with the moisture measuring sensors (28) arranged in the plurality of zones (12), the electronic central unit (30) being suitable for receiving, processing and storing data, characterised by that the moisture measuring sensor (28) provided with the external measuring surface (28a) is adapted for measuring the percentage of drying rate of the external measuring surface (28a), and a plurality of control programs specifying a first percentage of moisture values are stored in the electronic central unit (30),  which electronic central unit (30) is configured to- -.
Claim 11 recites:
“- open the valve (22) connected to the pipeline (20) of the nozzle (18) belonging to the zone (12) of the moisture measuring sensor (28) in the case that the first percentage of moisture value stored in the selected control program is reached, thereby moisten the given zone (12) with liquid spray.”
,which should be corrected to:
- -  - open the valve (22) connected to the pipeline (20) of the nozzle (18) belonging to [[the]] a given zone (12) of the moisture measuring sensor (28) in the case that the first 
Claim 12 recites:
“characterised by that a second moisture value higher than the first percentage of moisture value is stored in the control program, and the central unit (30) is configured to close the one or more valves (22) in the case when the second percentage of moisture value is reached.”
,which should be corrected to:
- -  characterised by that a second moisture value higher than the first percentage of moisture value is stored in the control program, and the electronic central unit (30) is configured to close the one or more valves (22) in the case when the second percentage of moisture value is reached.  - -.
Claim 13 recites:
“characterised by that a spraying duration value is stored in the control program, and the central unit (30) is configured to open the one or more valves (22) in the case when the first percentage of moisture value is reached and to close [[them]] the one or more valves after an amount of time has passed that corresponds to the spraying duration value.”
,which should be corrected to:
- -  characterised by that a spraying duration value is stored in the control program, and the electronic central unit (30) is configured to open the one or more valves (22) in the case when the first percentage of moisture value is reached and to close them after an amount of time has passed that corresponds to the spraying duration value.- -.
Claim 14 recites:
characterised by characterised by that it comprises
 - an external control sensor (38) suitable for measuring temperature and being in data connection with the central unit (30) and arranged outside of the zones (12) and the building (100), and
 - an internal control sensor (39) suitable for measuring temperature and being in data connection with the central unit (30) and arranged in the internal space (16) of the building (100), and the central unit (30) is configured to take the temperature data received from the external and internal control sensors (38, 39) into consideration when selecting the control program.”
,which should be corrected to:
- -  characterised by characterised by that it comprises:
 - an external control sensor (38) suitable for measuring temperature and being in data connection with the electronic central unit (30) and arranged outside of the zones (12) and the building (100), and
 - an internal control sensor (39) suitable for measuring temperature and being in data connection with the electronic central unit (30) and arranged in the internal space (16) of the building (100), and the electronic central unit (30) is configured to take the temperature data received from the external and internal control sensors (38, 39) into consideration when selecting the control program .- -.
Claim 15 recites:
“characterised by that it contains temperature sensors (40) arranged in the zones (12) and being in data connection with the central unit (30), and the central unit (30) is configured to take the temperature data received from the temperature sensors (40) into consideration when selecting the control program.”
,which should be corrected to:
- -  characterised by electronic central unit (30), and the electronic central unit (30) is configured to take the temperature data received from the temperature sensors (40) into consideration when selecting the control program.- -.
Claim 16 recites:
“characterised by that the coefficient of heat transmission, and/or spectral emissivity, and/or adsorption coefficient of the measuring surface (28a) of the one or more moisture measuring sensors (28) is selected to correspond to the coefficient of heat transmission, and/or spectral emissivity, and/or adsorption coefficient of the external surface (14) of the building (100).”
,which should be corrected to:
- -  characterised by a coefficient of heat transmission, and/or spectral emissivity, and/or adsorption coefficient of the measuring surface (28a) of the one or more moisture measuring sensors (28) is selected to correspond to [[the]] a coefficient of heat transmission, and/or spectral emissivity, and/or adsorption coefficient of the external surface (14) of the building (100).- -.
Claim 17 recites:
“characterised by that the pipeline (20) is flexible, and the pipelines (20) are arranged on the external surface (14) of the building (100) so as to permit the dilation, longitudinal and lateral movement of the pipelines (20)”

- -  characterised by s (20) [[is]] are flexible, and the pipelines (20) are arranged on the external surface (14) of the building (100) so as to permit [[the]] a dilation, longitudinal and lateral movement of the pipelines (20)- -.
Claim 18 recites:
“characterised by that the operation connection between the central unit (30) and the one or more valves (22), and/or the data connection between the central unit (30) and the one or more moisture measuring sensors (28), and/or between the central unit (30) and the external and internal control sensors (38, 39) is provided with electric cables (32) ensuring signal transmission.”
,which should be corrected to:
- -  characterised by al connection between the electronic central unit (30) and the one or more valves (22), and/or the data connection between the electronic central unit (30) and the one or more moisture measuring sensors (28), and/or between the electronic central unit (30) and the external and internal control sensors (38, 39) is provided with electric cables (32) ensuring signal transmission.- -.
Claim 19 recites:
“characterised by that one or more lightning and overvoltage protection elements (34), preferably opto-couplers (34a), suitable of ensuring signal transmission are installed in the cable operation connection between the central unit (30) and the one or more valves (22) and/or in the data connection between the central unit (30) and the one or more moisture measuring sensors (28).”
,which should be corrected to:
characterised by electronic central unit (30) and the one or more valves (22) and/or in the data connection between the electronic central unit (30) and the one or more moisture measuring sensors (28).- -.
Claim 21 recites:
“characterised by that at least one moisture measuring sensor (28) is connected to a processing unit (36) capable of processing the measured data and transmitting them to the central unit (30)”
,which should be corrected to:
- -  characterised by  electronic central unit (30)- -.
Claim 22 recites:
“characterised by that the valve (22) is provided as an electrohydraulic valve (22)”
,which should be corrected to:
- -  characterised by s (22) [[is]] are provided as [[an]] electrohydraulic valves (22)- -.
Claim 23 recites:
“characterised by that the pipeline (20) comprises one or more flow meter sensors (24) for measuring the amount of liquid flowing through the cross-section of the pipeline (20) and/or one or more pressure measuring sensors (26) for measuring the pressure and the change of pressure of the liquid flowing through the cross-section of the pipeline (20), preferably a pressure transducer.”
,which should be corrected to:
- -  characterised by s (20) comprises (20) and/or one or more pressure measuring sensors (26) for measuring the pressure and the change of pressure of the liquid flowing through the cross-section of the pipelines (20), preferably a pressure transducer.- -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more lightning and overvoltage protection elements”, in view of the language “preferably opto-coupler” being indefinite, as it is unclear whether the structure is to be limiting or not to the “one or more lightning and overvoltage protection elements” and claim interpretation for examination purposes under the rejection of 35 U.S.C. 112(b) of claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
It will be noted that “central unit”, recited in claims 1-2 and 5-7, “electronic central unit”, recited in claims 11-15, 18-19, and 21, and “processing unit”, recited in claim 21, are not interpreted under 35 U.S.C. 112(f), as the claimed element, with associated claimed function, when read in light of the specification, without improperly importing limitations from the specification, would be understood to those having ordinary skill within the art to have a sufficiently definite meaning as the name for the structure that performs the function. See MPEP § 2181 – If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f) will not apply.
More so, claim limitations, “moisture measuring sensor”, recited in claims 1, 8, 11, 16, 18-19, and 21, “external and internal control sensors…capable of measuring temperature”, recited in claim 5, 14, and 18, “temperature sensor”, recited in claims 6 and 15, “one or more flow meter sensors for measuring the amount of liquid”, recited in claims 7 and 23, “one or more pressure measuring sensors”, recited in claims 7 and 23, “measuring surface”, recited in claims 1, 8, 11, and 16, do not invoke claim interpretation under 35 U.S.C. 112(f) because the claim limitations fail to meet the first and third prong of the test provided for within MPEP § 2181-I.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In particular, claim 1 recites,
“ Method for the cooling of a plurality of zones (12) and of a microclimate in the vicinity of the plurality of zones (12) of a building (100) that has an external surface (14) divided into the plurality of zones (12) and an internal space (16), the method comprises:
 - arranging nozzles (18) for dispensing liquid spray, preferably water spray in the zones (12), 
- providing pipelines (20) connected to the nozzles (18) for supplying the nozzles (18) with liquid, 
- providing valves (22) connected to the pipelines (20) for regulating the liquid flow rate in the pipelines (20), 
- arranging moisture measuring sensors (28) provided with an external measuring surface (28a) in the zones (12) of the external surface (14) of the building (100) for measuring a percentage of moisture on the external measuring surface (28a),
 - providing a central unit (30) in operational connection with the valves (22), and in data connection with the moisture measuring sensors (28), 
characterised by that the moisture measuring sensor (28) provided with the external measuring surface (28a), in addition to being adapted for measuring the percentage of moisture on the external measuring surface (28a), it is also adapted for measuring a percentage of drying rate, and in the course of the method: 
- measuring the percentage of moisture on the external measuring surface (28a) using the moisture measuring sensor (28) and determining the percentage of drying rate data, 
- providing a plurality control programs stored in the central unit (30), which control programs store various first percentage of moisture values, 
- receiving and processing the percentage of drying rate data and the percentage of moisture data measured by the moisture measuring sensor (28) using the central unit (30), 
- selecting a control program from among the plurality of stored control programs using the percentage of drying rate data received, and 
- opening the valve (22) of the pipeline (20) of the nozzle (18) in the zone (12) of the moisture measuring sensor (28) if the percentage of moisture value received is lower than the first percentage of moisture value stored in the selected control program, and dispensing liquid”. This claim limitation lacks enablement because the disclosure does not adequately enable the full scope of the claimed invention, and would require one having ordinary skill within the art to 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The Examiner provides the following analysis to the above respective Wands factors:
(A) The relevant concern of the breadth of the claims is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. See MPEP §2164.08. In this case, the claims require the a moisture measuring sensor not only to be used to measure a percentage of moisture on a surface of itself, but also measure a percentage of drying rate. Even more so, a plurality of control programs stored within the central unit, of which provide control to the system based on data received at the central unit. The specification recites “ The external measuring surface 28a is preferably provided as a flat surface. In a given zone 12 one or optionally more sensors 28 are secured to the external surface 14, preferably in such a way that the plane of the external measuring surface 28a is substantially parallel to the external surface 14 under it. The sensor 28 may be, for example, a capacitive, resistive, or other sensor, e.g. operating on the basis of an optical principle, as is known by a person skilled in the art.  
The moisture measuring sensor 28 is capable of determining the amount of moisture present on the external measuring surface 28a, in other words determining the percentage of the area of the measuring surface 28a that is covered with liquid. In other words the percentage of moisture on the measuring surface 28a is understood to mean the percentage ratio of the area of the measuring surface 28a covered with liquid as compared to the entire area of the measuring surface 28a. In other words the higher the percentage of moisture value is the more liquid spray is present on the measuring surface 28a. 
In the context of the present invention the percentage of drying rate is understood to mean the speed of drying of the liquid on the measuring surface 28a, in other words the value that shows how the percentage ratio of the area of the external measuring surface 28a covered with liquid and the total area of the external measuring surface 28a changes over a unit of time.” See Specification Page 7, Line 24- Page 8, Line 9. However, the examples of sensors provided, and claimed function of the resulting moisture measuring sensor, is not fully enabled by the disclosure, as the disclosure does not provide adequate types of sensors or explain how the types of sensors are capable of generating a drying rate which would require more than a simple output value from the sensor, e.g., the claimed sensor would require collection of data with storage over time which then interpolates a rate of the collected “drying values” over the timeframe of which the data is collected. Is the suggested sensor more than a simple sensor which measures a parameter which is output, by providing a processor unit within the sensor to be able to perform the calculation to determine the described drying rate? How is the speed of drying calculated, the specification provides the value is determined, over time, by a percentage ratio of the area of the external surface and the total area of the external surface, but what of the surfaces is actually being measured? The claims appear, with regards to the “percentage of drying rate”, are not commensurate with the disclosure with what the “percentage of drying rate” is and how it is necessarily calculated by the sensor, of which is further not expounded upon by the disclosure. Secondly, the specification recites “Several control programs containing first percentage of moisture values are stored in the central unit 30 according to the invention. Each control program contains one first percentage of moisture value. It should be noted that the first percentage of moisture values stored by the various control programs are not necessarily different to each other, in other words there may be control programs whose first percentage of moisture values are the same. In the context of the present invention the control program is understood to mean a series of instructions stored as a set of bits written in any programming language and that can be executed by the central unit 30. The central unit 30 is configured so as to be capable of receiving and processing the percentage of drying rate data measured by the moisture measuring sensor 28, selecting a control program from among the several stored control programs by using the received percentage of drying rate data, and opening the valve 22 connected to the pipeline 20 of the nozzle 18 or group of nozzles 18' belonging to the zone 12 of the moisture measuring sensor 28 in the case that the first percentage of moisture value stored in the selected control program is reached, thereby moistening the given zone 12 with liquid spray.” See Specification Page 10, Lines 1-17.The claims are directed to a plurality of control programs stored within the central unit, however, the claims and disclosure only specify one control program, which is directed to the use of the first percentage of moisture values, a second percentage of moisture values, and a duration of time to control the operation of the system. While the specification states different first percentage moisture values, or that the various control programs are not necessarily different from one another. If this is the case, then what are the distinguishing factors ,i.e., steps/instructions, which delineate the plurality of control programs from one another. One control program is claimed and one control program is shown to be explicitly described. In which case, it appears that the claimed invention has enablement for one control program, but not a plurality.
(B) The nature of the invention relates to the subject matter to which the claimed invention pertains, and is used to determine the state of the art and the level of skill possessed by one of ordinary skill in the art. See MPEP §2164.05(a). It has been determined that the claim relates to cooling a method and apparatus of a building, or the like, through spraying a liquid along an exterior to achieve a desired cooling along the exterior of the building, wherein the method and apparatus hinge on the operation of a moisture measuring sensor, among other things, to determine a percentage of drying rate to establish a selected control program based on this percentage of drying rate data.
(C) The state of the prior art is what one of ordinary skill in the art would have known, at the time the application was filed, about the subject matter to which the claimed i.e., spraying fluids of which evaporate to provide cooling, is known within the prior art, wherein providing temperature and moisture sensors coupled to a controller to activate or deactivate a cooling method is also known. However, it is not known within the prior art how a moisture measuring sensor is able to provide a calculation of a rate over time, when sensor, within the ordinary skill within the art, especially those types generically identified by in the specification, are used to measure a value and output this data. The sensors in the prior art do not perform calculation, as they are not provided with a processing unit or the like to perform and run calculations or even a timer to aid in the determination of a rate, as required by the claimed invention. As provided above, the specification, it is not provided how or by what calculation the sensor is calculating a percentage of drying rate. More so, the Applicant has not provided context to the various control schemes claimed, other than generically, without explaining what other control schemes are envisioned, as the control schemes are not different from each other. The specification fails to provide direction or guidance needed to those having ordinary skill within the art, as filed, so as to meet the enablement requirement. Due to this, the state of the art would not recognize the function claimed of the moisture measuring sensor, so as to understand the structural or functional nature thereof and or how to determine the structure or functional nature of the moisture measuring sensor, or what the different control schemes are, as the Applicant has not provided what delineates the various control schemes of the claimed invention from one another.
 (D) The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was [t]he person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field.” MPEP §2141.03 – I. Hypothetically, a person having ordinary skill within the art could be an engineer with sufficient skill or experience related to control schemes of evaporative cooling devices applied to buildings or within relevant applications, e.g., HVAC evaporative cooling devices or any other person with the appropriate amount of skill and experience related to control schemes of evaporative cooling devices applied to buildings or within relevant applications, e.g., HVAC evaporative cooling devices.
(E) If one ordinarily skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. See MPEP§2164.03. With regards to a change in the operation and function of a sensor, one having ordinary skill would not understand or see how a sensors currently known function and capability would be changed to essentially be a controller which is able to perform calculations based on seemingly stored mathematical equations, or how exactly the percentage of the drying rate is calculated, by the sensor. More so, one having ordinary skill within the art would not be apprised of the differences are of the control schemes or what the other control schemes are of the claimed invention, when it appears only one control scheme has been even suggested. Due to this, the art is not predictable with regards to the sensor’s capabilities or the control schemes envisioned.

(G) Compliance with the enablement requirement does not turn on whether an example is disclosed, as an example may be “working” or “prophetic.” Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. But because only an enabling disclosure is required, applicant need not describe all actual embodiments. See MPEP §2164.02. The prior art has working examples of building evaporative cooling methods and devices, but does not have a working example with respect to the function and operation of the moisture measuring sensor or other control schemes different than that explained by the Applicant, as being the claimed invention.

After consideration of the Wands factors, one having ordinary skill within the art would not be able to make and use the claimed invention without exercising undue experimentation; therefore, the claimed invention is not enabled. 
Furthermore, independent claim 11, recites:
“Evaporative cooler apparatus (10) for the cooling of a plurality of zones (12) and of a microclimate in the vicinity of the plurality of zones (12) of a building (100) that has an external surface (14) divided into the plurality of zones (12) and an internal space (16), which evaporative cooler apparatus (10) comprises: 
- nozzles (18) arranged in zones (12) for moistening the zones (12) with a liquid spray, preferably water spray, 
- pipelines (20) connected to the nozzles (18) for supplying liquid to the nozzles (18), 
- valves (22) connected to the pipelines (20) for regulating the flow of the liquid in the pipelines (20),
 - moisture measuring sensors (28) provided with an external measuring surface (28a) arranged in the zones (12) for measuring a percentage of moisture of the external measuring surface (28a), and 
- an electronic central unit (30) in operational connection with the valves (22) and in data connection with the moisture measuring sensors (28) arranged in the zones (12), the electronic central unit (30) being suitable for receiving, processing and storing data, characterised by that the moisture measuring sensor (28) provided with the external measuring surface (28a) is adapted for measuring the percentage of drying rate of the external measuring surface (28a), and a plurality of control programs specifying first percentage of moisture values are stored in the central unit (30), which central unit (30) is configured to:
 - receive and process the percentage of drying rate data measured by the moisture measuring sensor (28), 
- select a control program from the plurality of stored control programs based on the received percentage of drying rate data, and
 - open the valve (22) connected to the pipeline (20) of the nozzle (18) belonging to the zone (12) of the moisture measuring sensor (28) in the case that the first percentage of moisture value stored in the selected control program is reached, thereby moisten the given zone (12) with liquid spray.”
This claim limitation lacks enablement because the disclosure does not adequately enable the full scope of the claimed invention, and would require one having ordinary skill within the art to perform undue or unreasonable experimentation to make and/or use the invention. MPEP§ 2164.01, 2164.04, 2164.06. In particular, the claims further recite the use of a moisture measuring sensor to determine a percentage of drying rate and further a plurality of control schemes of which under the same consideration of each of the Wands factors, as is not enabled.
Claims dependent from any of the above rejected claims under 35 U.S.C. 112(a), either directly or indirectly, are further rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably water spray in the zones (12)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, it is being construed without this recitation.
Claim 3 recites, “storing a second percentage of moisture value greater than the first percentage of moisture value in the control program, and closing one or more valves (22) of the given zone (12) after the second percentage of moisture value is reached in the given zone”, which renders the claim indefinite. Claim 1 recites wherein the plurality of control programs store various first percentage of moisture values, such that a control program is determined by the received and processed percentage of drying rate date and the measured percentage of moisture value is then compared to the first percentage of moisture of that particular control program selected via the determined percentage of drying rate data. Once this occurs, the program opens the valve of the pipeline for that particular zone of the moisture measuring sensor which achieves the condition recited. However, it is unclear, in regards to claim 3, how it is possible that more than one valve of the zone is to be closed, when it is initially provided that one valve is opened. Looking at the disclosure, see Fig.1a, 1b, and 2, each zone is only provided with one valve (22), and further Page 10, Lines 31-33 provides that when one valve is opened upon determination that the first percentage of moisture valve is reached and close it, i.e., the one valve which was opened, when the second percentage of moisture value is reached. In view of For examination purposes, it is being construed that the claim is directed to closing the one valve (22) of the given zone (12) after the second percentage of moisture value is reached in the given zone (12).
Claim 4 recites, “storing a spraying duration value in the control program, and, after opening the one or more valves (22), closing them after a period of time has passed that corresponds to the spraying duration value”, which renders the claim indefinite. Claim 1 recites wherein the plurality of control programs store various first percentage of moisture values, such that a control program is determined by the received and processed percentage of drying rate date and the measured percentage of moisture value is then compared to the first percentage of moisture of that particular control program selected via the determined percentage of drying rate data. Once this occurs, the program opens the valve of the pipeline for that particular zone of the moisture measuring sensor which achieves the condition recited. However, it is unclear, in regards to claim 4, how it is possible that more than one valve of the zone is to be closed, when it is initially provided that one valve is opened. Looking at the disclosure, see Fig.1a, 1b, and 2, each zone is only provided with one valve (22). Page 11, Lines 1-6 recites, similarly, to the claims that the valves are closed, such that the metes and bounds of the claims, in light of the specification, cannot be determined, such that one having ordinary skill within the art would not be readily apprised of the claimed invention. For examination purposes, 
Regarding claim 7, the phrase "preferably a pressure transducer" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, it is being construed without this recitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “diving the external surface (14) of the building (100) into 5 to 15”, and the claim also recites “preferably 8 to 12 zones (12)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. More so, the phrase "preferably 8 to 12 zones (12)." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, it is being construed without this recitation.
Regarding claim 11, the phrase "preferably water spray " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, it is being construed without this recitation.
Claim 12 recites, “ a second percentage of moisture value higher than the first percentage of moisture value is stored in the control program, and the central unit (30) is configured to close the one or more valves (22) in the case when the second percentage of moisture value is reached”, which renders the claim indefinite. Claim 11 recites wherein the plurality of control programs store various first percentage of moisture values, such that a control program is determined by the received and processed percentage of drying rate date and opening a valve when the first percentage of moisture of that particular control program selected is reached. However, it is unclear, in regards to claim 12, how it is possible that more than one valve of the zone is to be closed, when it is initially provided that one valve is opened. Looking at the disclosure, see Fig.1a, 1b, and 2, each zone is only provided with one valve (22), and further Page 10, Lines 31-33 provides that when one valve is opened upon determination that the first percentage of moisture valve is reached and close it, i.e., the one valve which was opened, when the second percentage of moisture value is reached. In view of this, it is understood that while one or more valves may be opened by the central unit, based on the data, Page 10, Lines 27-31, in the case where one valve is opened, that valve is the valve which is subsequently closed. For examination purposes, it is being construed that the claim is directed to closing the one valve (22) after the second percentage of moisture value is reached.
Claim 13 recites, “a spraying duration value is stored in the control program, and the central unit (30) is configured to open the one or more valves (22) in the case when the first percentage of moisture value is reached and to close them after an amount of time has passed that corresponds to the spraying duration value”, which renders the claim indefinite. Claim 11 recites wherein the plurality of control programs store various first percentage of moisture values, such that a control program is determined by the received and processed percentage of drying rate date and opening a valve when the first percentage of moisture of that particular control program selected is reached. However, it is unclear, in regards to claim 13, how it is possible that more than one valve of is opened and then are to be closed, when it is initially 22). Page 11, Lines 1-6 recites, similarly, to the claims that the valves are closed, such that the metes and bounds of the claims, in light of the specification, cannot be determined, such that one having ordinary skill within the art would not be readily apprised of the claimed invention. For examination purposes, it is being construed that the claim is directed to opening and closing the one valve after a period of time has passed that corresponds to the spraying duration value.
Claim 18 recites, “the operation connection between the central unit (30) and the one or more valves (22), and/or the data connection between the central unit (30) and the one or more moisture measuring sensors (28), and/or between the central unit (30) and the external and internal control sensors (38, 39) is provided with electric cables (32) ensuring signal transmission.”, which renders the claim indefinite due to the discrepancy of communication between the electronic central unit and the valves and moisture measuring sensor. Claim 11 provides that the electronic central unit is in communication with the valves and moisture measuring sensors, such that it is in communication with more than one of each. However, the dependent claim, 18, now provides that it is possible the electronic central unit can be in communication with one or more than one of each of these structural elements. It is unclear whether the claims are required to encompass connection between the plurality of structural elements or if there is only required to be connection between one of each of the structural elements. Looking at the disclosure, it is depicted that the central unit is provided with electric cable to each of the internal and external sensors, each of the moisture measuring sensors, and each of the valves. For examination purposes, it is being construed that the electronic central unit 
Regarding claim 19, the phrase "preferably opto-couplers (34a)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, it is being construed without this recitation, such that the claim limitation of “one or more lightning and overvoltage protection elements” is being interpreted under 35 U.S.C. 112(f). See Claim Interpretation section herein.
Claim 19 recites, “one or more lightning and overvoltage protection elements (34), preferably opto-couplers (34a), suitable of ensuring signal transmission are installed in the cable operation connection between the central unit (30) and the one or more valves (22) and/or in the data connection between the central unit (30) and the one or more moisture measuring sensors (28)”, which renders the claim indefinite due to the discrepancy of communication between the electronic central unit and the valves and moisture measuring sensor. Claim 11 provides that the electronic central unit is in communication with the valves and moisture measuring sensors, such that it is in communication with more than one of each. However, the dependent claim, 19, now provides that it is possible the electronic central unit can be in communication with one or more than one of each of these structural elements. It is unclear whether the claims are required to encompass connection between the plurality of structural elements or if there is only required to be connection between one of each of the structural elements. Looking at the disclosure, it is depicted that the central unit is provided with electric cable to each of the internal and external sensors, each of the moisture measuring sensors, and each of the valves. For examination purposes, it is being construed that the electronic central unit 
Regarding claim 20, the phrase "preferably containing polyethylene" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, it is being construed without this recitation.
Regarding claim 23, the phrase "preferably a pressure transducer" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, it is being construed without this recitation.
Claims dependent from any of the above rejected claims under 35 U.S.C. 112(b), either directly or indirectly, are further rejected under 35 U.S.C. 112(b) due to dependency upon the above rejected claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JEROME (US 6,250,091 B1), JEROME (US 6,467,694 B1), MAREK (US 6,820,439 B1), HOLDER (US 2,266,321), MURRAY (US 2,506,936), SMITH (US 4,372,493), FRICK (US 2,437,156), FORBIS (USS 6,161,362), BUDIKE (US 2012/0174606 A1), STEPHENS, JR. (US 4,064,706), and VINER (US 4,761,965) disclose building cooling systems and methods which provide a sprayed fluid to effect cooling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/12/2022